In an action to recover the reasonable value of medical services, defendants appeal from an order granting plaintiff’s motion for judgment on the pleadings and directing an assessment of damages. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. Although the complaint was drawn as provided in section 255-a of the Civil Practice Act, defendants’ answer was sufficient to raise triable issues with respect to plaintiff’s employment and the value of his services. A trial of these issues may result in a determination that nothing is due plaintiff and in a judgment in favor of defendants. (Cf. Closson v. Seaboard Sand & Gravel Gorp., 238 App. Div. 584, and Breitbart v. Weill, No. 2, 255 App. Div. 801.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.